        Case 2:19-cv-03825-NIQA Document 16 Filed 04/23/20 Page 1 of 1


               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RAMONA V. BRACY                                :             CIVIL ACTION
          Plaintiff                            :
                                               :             NO. 19-3825
              v.                               :
                                               :
MACY’S RETAIL HOLDINGS, INC.,                  :
et al.                                         :
          Defendants                           :

                                            ORDER
       AND NOW, this 23rd day of April 2020, upon consideration of Defendants’ motion to

compel arbitration, [ECF 8], Plaintiff’s response in opposition thereto, [ECF 10], Defendants’

reply, [ECF 13], and the allegations contained in the amended complaint, [ECF 3], it is hereby

ORDERED that, for the reasons set forth in the accompanying Memorandum Opinion, the motion

is GRANTED, and this action is STAYED pending the completion of the arbitration proceedings.

       The Clerk of Court is directed to place this matter in civil suspense.



                                             BY THE COURT:


                                              /s/ Nitza I. Quiñones Alejandro
                                             NITZA I. QUIÑONES ALEJANDRO
                                             Judge, United States District Court
